275 S.W.3d 833 (2009)
DAVE'S TRUCKING COMPANY, L.L.C., Respondent,
v.
TIRE CENTERS, L.L.C., Appellant.
No. WD 69129.
Missouri Court of Appeals, Western District.
February 10, 2009.
Kevin James Rapp, Springfield, MO, for Appellant.
Susan Ford Robertson, Columbia, MO, for Respondent.
Before: JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge[1], and JOSEPH P. DANDURAND, Judge.
Prior report: 2007 WL 5446543.

ORDER
PER CURIAM:
Tire Centers, L.L.C., appeals from a money judgment in favor of Dave's Trucking Company, L.L.C., for damages from the theft loss of a skid loader that had been delivered to Tire Centers for servicing. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, *834 but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Ronald R. Holliger, Judge, participated in oral argument but was not a member of the court when this opinion was handed down.